Citation Nr: 1527226	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-06 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for internal derangement of the right knee, status post-surgical repair.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1984 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  

The Veteran has, during the pendency of this appeal, changed this accredited representative.  His current representative is listed on the first page of this decision.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's internal derangement of the right knee, status post-surgical repair,  has been manifested by pain, non-compensable limitation of motion, but no instability or subluxation of the knee joint or dislocation of the semilunar cartilage.

2.  From March 17, 2014, the Veteran's right knee disability has been manifested by arthritis with associated pain, limitation of motion, and painful motion.    


CONCLUSIONS OF LAW

1.  For the entire appeal period, an initial rating in excess of 10 percent for right knee status post-surgical meniscus repair is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5262 (2014).  



2.   From March 17, 2014, the criteria for a separate rating 10 percent rating, but no greater, for limitation of motion and pain associated with right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of September 2012 and July 2013 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in August 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board acknowledges the Veteran's contention that the August 2013 VA orthopedic examination is inadequate.  The Board finds the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran further contends, however, that his right knee disability has increased in severity since the August 2013 VA examination.  In support of his contention, he has submitted private treatment records as well as his own contentions.  He has stated he was recently prescribed a knee brace by his private physician, according to his contentions.  

The Board has noted the 2014 private treatment records submitted by the Veteran, and they will be discussed in further detail below.  The Board does not find the clinical observations of these records to be significantly different than those made by the August 2013 VA examiner less than two years ago, and concludes a new VA examination is not warranted and would only serve to further delay the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks an initial rating in excess of 10 percent for internal derangement of the right knee, status post-surgical repair.  He asserts this service-connected disability results in a greater degree of impairment than is contemplated by the rating criteria.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014; 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran has been granted a 10 percent initial rating under Diagnostic Codes 5259-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2014).  

A 10 percent rating represents the sole schedular rating available under Diagnostic Code 5259, for symptomatic removal of semilunar cartilage of the knee joint.  Nevertheless, the Veteran's claim may be considered under other pertinent codes for the knee joint for higher and separate ratings.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 directs arthritis due to trauma to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis must be confirmed by x-ray evidence and is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Diagnostic Code 5257, for other impairment of the knee, provides for the evaluation of knee disabilities characterized by recurrent subluxation or lateral instability.  This code provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion due to arthritis, instability, and/or meniscal impairment of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

In the present case, after considering the totality of the record, the Board finds the preponderance of the evidence to be against an initial rating in excess of 10 percent for the service-connected right knee disability as it relates to residual of the meniscal repair.  However, the Board finds that from March 17, 2014, a separate 10 percent rating is warranted for arthritis.

A December 2011 private X-ray report of the right knee revealed the following findings/impression:  "No acute fracture identified.  The alignment is normal.  Minor spur along the medial aspect of the intercondylar notch of the right knee.  No significant degenerative changes otherwise noted.  No significant soft tissue abnormality is identified."  Contemporaneous private clinical records indicate full range of motion of the right knee.  Thus, based on this evidence, neither an increased rating in excess of 10 percent nor a separate compensable rating is warranted for either limitation of flexion or extension (as compensable limitation of motion has not been demonstrated).  Specifically, the Veteran has not demonstrated flexion limited to 45 degrees or extension limited to 10 degrees, as would warrant a compensable rating.  And even if there was non-compensable range of motion or painful motion demonstrated, the assignment of a separate rating for right knee arthritis would not be warranted at that time, as the X-ray evidence, described above, did not reveal arthritis.    

On VA examination in August 2013, the Veteran had forward flexion to 120 degrees, with pain reported at 120 degrees, and extension to 0 degrees, with no objective evidence of painful motion.  With repetitive motion, forward flexion was further reduced to 115 degrees.  The examiner also indicated that such factors as pain, pain on use, weakness, or excess fatigability did not result in additional limitation of either extension or flexion.  In specific regard to the meniscal tear surgery, the examiner indicated the Veteran suffered from frequent episodes of joint pain. 

A March 2014 private clinical record recounted imaging as follows: "Four views of the right knee show medial compartment arthritis with essentially no retained joint space in the compartment."  The impression was "[m]edial compartment end-stage osteoarthritis."

With regard to the right knee meniscal repair residuals, the Veteran is already receiving the maximum rating available at 10 percent under Diagnostic Code 5259.  This encompasses the objective symptoms of pain, limitation of motion and subjective complaints of weakness and giving way.  However, from March 17, 2014, the evidence reveals the presence of osteoarthritis.  As such, a separate 10 percent rating is warranted even though range motion remains noncompensable because it is less than normal (flexion is limited to 120 degrees) and there is pain.

Overall, the VA examination and outpatient treatment reports of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the private and VA findings noted reflects additional functional loss to a compensable degree following repetition.  The Veteran is currently in receipt of a 10 percent evaluation based upon the complaints of pain on motion.  See September 2013 Rating Decision.  Without any evidence of additional functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5260-61; DeLuca, 8 Vet. App. at 202 (1995); Mitchell, 25 Vet. App. at 32. 

The evidence also does not reflect an increased or separate rating is warranted under Diagnostic Code 5257, for lateral instability or recurrent subluxation.  As noted above, separate or increased evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the Veteran has complained of pain and weakness of the knee and described the knee giving way.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Indeed, these complaints are encompassed by his service-connected right knee post-surgical residuals.

Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against an increased or separate rating for instability or subluxation of the knee.  On VA examination in August 2013, the Veteran was without any posterior, anterior, or medial-lateral instability, according to the examiner.  Likewise, according to a March 2014 treatment report from the Veteran's private orthopedic surgeon, the Veteran's ligaments were all stable.  Thus, an initial rating in excess of 10 percent, or separate rating, under Diagnostic Code 5257 for lateral instability or recurrent subluxation of either knee joint is not warranted at this time, as the preponderance of the evidence is against a finding of any type of "instability."  

The Board also considered whether compensable evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a compensable rating under Diagnostic Code 5256; no evidence of dislocated semilunar cartilage with frequent locking, pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  While the Veteran has had surgical repair of the knee cartilage, the August 2013 VA examination was negative for dislocation of the semilunar cartilage

The Board has also considered entitlement to an extraschedular evaluation.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's right knee disability are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of the right knee, and the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  While the right knee disability does result in pain with use, a VA examiner has stated that the Veteran's service-connected disability does not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against the award of an initial evaluation for the Veteran's internal derangement of the right knee, status post-surgical repair, in excess of 10 percent.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  




							[Continued on Next Page]

ORDER

For the entire appeal period, an initial rating in excess of 10 percent for internal derangement of the right knee, status post-surgical repair, is denied.  

From March 17, 2014, a separate rating of 10 percent, but no greater, for right knee arthritis, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


